Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/2021 has been entered.
Response to Amendment
The Amendment filed July 14, 2021 has been entered. Claims 1-30 remain pending in the application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Farmer et al (US 2014/0287139) in view of Guillemette et al. (US 10,730,232), further in view of Mark (US 10,953,609).
Regarding claims 1 and 5-6, Farmer discloses that, as illustrated in Fig. 1, a system for printing a three-dimensional object ([0042], lines 1-2).
The system includes at least one nozzle assembly configured to receive a continuous fiber (Fig. 2, item 20) and a polymer material (Fig. 2, item 35), wherein the nozzle assembly is configured to at least partially encase the continuous fiber with the polymer material to create a composite material, wherein the nozzle assembly comprises: 
a liquefier assembly comprises:
a melt chamber (Fig. 1, item 2) that extends longitudinally along a longitudinal axis of the melt chamber; 
a polymer conduit (Fig. 1, item 37) having a polymer inlet and a polymer outlet, wherein the polymer conduit extends along a polymer longitudinal axis that extends downwardly at an acute angle β with respect to the longitudinal axis of the melt chamber (related to claim 6 as well) ([0050]), and 
a fiber conduit (Fig. 2, item 13) having a fiber inlet and a fiber outlet, wherein a longitudinal axis of the fiber conduit is co-axial to the longitudinal axis of the melt chamber; and a nozzle operably coupled the liquefier assembly and in fluid communication with the distal end of the melt chamber; and at least one print bed comprising a printing surface onto which the composite material can be selectively applied from an nozzle to form a work piece ([0042], lines 3-9, [0044],[0049]).
Farmer discloses that, as illustrated in Fig. 1, the liquid matrix material 35 then flows into the chamber 2 through the outlet 32 at a velocity V2 m/s controlled by the rotation rate of the rollers 30. ([0049], lines 1-3 from bottom). Thus, Farmer discloses that, the polymer outlet is defined in an interior surface (as shown in Fig. 1) of the melt chamber (2).
As illustrated in Figs. 1-2 in the teachings of Farmer, the fiber feed tube has a continuous upper (proximal) portion 15 which passes through the plug 11 into the chamber and is a continuous cylinder with no holes, and a discontinuous lower (distal) portion 16 fully inside the chamber which has a helical lattice structure with openings 17 distributed along its length ([0043], lines 1-6 from bottom). Because the fiber exits the portion 15 and contact with melt polymer, the end portion of the portion 15 will be the fiber outlet defined in a proximal end of the melt chamber.  
Farmer does not explicitly disclose the polymer longitudinal axis of the polymer conduit being positioned offset from the longitudinal axis of the melt chamber to provide for a downward cyclonic clockwise motion of the polymer material entering the melt chamber via the polymer outlet about the longitudinal axis of the melt chamber and toward a distal end of the melt chamber. 
In the same field of endeavor, 3D printing, Guillemette discloses that, as illustrated in Figs. 6(a), 6(b) and Fig. 9(b), Fig. 6(a) is a side view of an extruding apparatus (col. 10, line 44). Two parallel plates form a melting chamber. Fig. 6(b) is an internal front view of filament (for example, thermoplastic material) wrapping around a core filament (for example, a fiber material) between parallel plates (col. 10, lines 45-46). Thus, Guillemette discloses that the polymer matrix material axis of the polymer conduit is positioned offset from the longitudinal axis of the melt chamber (formed by two parallel plates) to provide for a downward cyclonic clockwise motion of the polymer material (as shown in Fig. 9(b)) entering the melt chamber about the longitudinal axis of the melt chamber and toward a distal end of the melt chamber.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Farmer to incorporate the teachings of Guillemette to provide that the polymer matrix material axis of the polymer conduit is positioned offset from the longitudinal axis of the melt chamber. Doing so would be possible to force the solid filaments into the head, as recognized by Guillemette (col. 16, lines 29-38).
However, Farmer does not discloses that the polymer outlet is spaced proximally from the distal end of the melt chamber and distally from the fiber outlet. In the same field of endeavor, additive manufacturing, Mark discloses that, as illustrated in Figs. 2D and 2H, the polymer outlet (of filament 1804 in Fig. 2D and of filament 1504 in Fig. 2H) is spaced from the distal end of the melt chamber (as shown) and from the fiber outlet (of a composite filament 1802 in Fig. 2D and of a composite filament 1502 in Fig. 2H). 
	Mark discloses the claimed invention except for the rearrangement of the location of the polymer outlet. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the location of the polymer outlet (i.e. the polymer outlet is spaced proximally from the distal end of the melt chamber and distally from the fiber outlet), since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the polymer outlet for the purpose of imparting an alternative design. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Farmer to incorporate the teachings of Mark to provide that the polymer outlet is spaced proximally from the distal end of the melt chamber and distally from the fiber outlet. Doing so would be possible to form multi-layer composite structures, as recognized by Mark (col. 16, lines 21-37).
Regarding claim 2, Farmer discloses that, as illustrated in Fig. 1, in the system the polymer inlet is in communication with a source of polymer material that is configured to feed polymer material into polymer inlet at a desired supply pressure, and wherein the fiber inlet is in communication with a source of the continuous fiber (i.e. a pair of motorized matrix feed rollers 30 are arranged to feed a matrix fiber 33 into the matrix feed channel as shown in Fig. 3. Alternatively the matrix material could be fed into the matrix feed channel in the form of a powder ([0049], lines 6-8); the drive rollers 4 are arranged to feed the fiber into the chamber so that it moves in and out of the chamber at the same velocity V1 relative to the chamber ([0045], lines 1-3)).  
Regarding claim 3, Farmer discloses that, as illustrated in Figs. 1-2, in the system the melt chamber (i.e. the chamber 2) has a proximal end in communication with the fiber outlet and a distal end that is in communication with a nozzle bore defined in a bottom portion of the liquefier assembly. 
Regarding claim 4, Farmer discloses that, as illustrated in Figs. 1-2, in the system the fiber inlet is defined in an upper surface of the liquefier assembly and the fiber outlet is defined in the proximal end of the melt chamber.
Regarding claim 7, Farmer discloses that, as illustrated in Figs. 1-2, in the system the distal end of the polymer conduit is defined in an interior surface of the melt chamber proximate a middle juncture of the melt chamber.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Farmer et al (US 2014/0287139), Guillemette et al.  and Mark (US 10,953,609) as applied to claim 1 above, further in view of van Tooren et al. (US 2017/0057167), hereafter van Tooren’s 167.
Regarding claim 20, Farmer discloses the system for printing 3D object on the platform. However, Farer does not explicitly disclose that the print bed can move in six different degrees of freedom. In the same field of endeavor, fiber reinforcement parts 3D printing, Van Tooren’167 discloses that, as illustrated in Fig. 1, the print bed 24 is movable, independently with 6 degrees of freedom, as controlled by the controller 26 ([0019], lines 5-6 from bottom). The print bed 24 can be moved translational, independently, by controller 26 using the arm 28 connected to the receive 30 of the print bed 24. In particular embodiments, the arm 28 can be formed from multiple segments connected together at movable joints (bending, and/or rotating) to allow for translational movement of the print bed 24 with respect to the translation point PT ([0020]). Thus, Van Tooren’167 discloses that, in the system one print bed is configured to move in at least six different degrees of freedom, and further includes one drive means connected to the at least one print bed for movement of the at least one print bed in or more of the six different degrees of freedom; and a controller in communication with the one or more drive means, wherein the at least one print bed is movable along x, y, z coordinate planes and rotatable about pitch, roe, and yaw axes. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of  Van Tooren’167 to provide the print bed moving in six degrees of freedom. Doing so would be possible to provide a flexible way to fabricate a 3D printing object.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Farmer et al (US 2014/0287139), Guillemette et al. and Mark as applied to claim 3 above, further in view of Li et al. (CN 106313496, English translation provided).
Regarding claim 8, Farmer discloses the system having a nozzle end. However, Farmer does not explicitly identify the melt chamber and the nozzle body. In the same field of endeavor, composite material 3D printing, Li discloses that, as illustrated in Fig. 2, the nozzle bore extends downwardly coaxial to the longitudinal axis of the melt chamber, and wherein the nozzle bore defines an interior surface that is sized and shaped to receive the nozzle (i.e. Referring to Fig. 2, the outer contour of the extrusion head 24 is conical, and it is also suitable for the connection of the bearing 21 and the melting cavity 20. (page 11, lines 7-8)). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Li to provide that the nozzle bore extends downwardly coaxial to the longitudinal axis of the melt chamber, and wherein the nozzle bore defines an interior surface that is sized and shaped to receive the nozzle.  Doing so would be possible to have a reliable way to install the nozzle.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Farmer et al (US 2014/0287139), Guillemette et al. and Mark as applied to claim 1 above, further in view of Wolf et al. (US 2016/0236408).
Regarding claim 9, Farmer discloses that, as illustrated in Fig. 2, the pair of heaters 5, 6 (e.g. a nozzle heater cartridge) in the chamber are independently controllable by the controller 35. As the coated fiber is extruded, both heaters 5, 6 are operated to heat the chamber and prevent the matrix material in the chamber from solidifying. However during extrusion the temperature in the chamber is kept below the melting point of the reinforcement fiber 20 so it remains rigid. Thus, Farmer discloses that, in the system the liquefier assembly further comprises a first mounting structure (not shown) extending substantially transverse to the longitudinal axis of the melt chamber and positioned in a bottom of the liquefier assembly proximate to the distal end of the melt chamber and the nozzle bore, and wherein the first internal mounting structure is sized and shaped to operatively receive a nozzle heater cartridge, which is configured, via heat transfer, to heat the areas of the liquefier assembly proximate the nozzle heater cartridge to a desired temperature such that the temperature in the nozzle bore and melt chamber are maintained at a desired operating temperature.
However, Farmer does not specifically disclose the shape of the first mounting structure for the heater. In the same field of endeavor, composite material 3D printing, Wolf discloses that, as illustrated in Figs. 17-18, the base 216 can have a heating opening 220 ( e.g. an internal bore) and a thermal sensor opening 222. As illustrated in Fig. 18, both the heating opening 220 and the thermal sensor opening 222 can project or extend through entirety of the base 216 ([0107]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Li to provide that the first internal bore for installing the nozzle heater. Doing so would be possible to have a reliable way to install the heater.
Regarding claims 10-11, Farmer discloses that, as illustrated in Fig. 2, the matrix heater 34 is turned on to melt the matrix fiber 33 in the tube 37 and transfer it into liquid matrix material 35. The matrix drive rollers 30 are then operated to feed the liquid matrix material into the chamber 2 ([0054]). Thus, Farmer discloses that, in the system the liquefier assembly further comprises a second mounting structure (not shown) extending substantially transverse to the longitudinal axis of the melt chamber and positioned adjacent to the polymer conduit, the fiber conduit, and the proximal end of the melt chamber, and wherein the second internal mounting structure is sized and shaped to operatively receive a preheat heater cartridge, which is configured, via heat transfer, to heat the areas of the liquefier assembly proximate the preheat heater cartridge to a desired temperature such that the temperature in the polymer conduit, fiber conduit, and melt chamber are maintained at a desired operating temperature.
However, Farmer does not specifically disclose the shape of the first mounting structure for the heater. In the same field of endeavor, composite material 3D printing, Wolf discloses that, as illustrated in Figs. 17-18, the base 216 can have a heating opening 220 ( e.g. an internal bore) and a thermal sensor opening 222. As illustrated in Fig. 18, both the heating opening 220 and the thermal sensor opening 222 (related to claim 11) can project or extend through entirety of the base 216 ([0107]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Li to provide that the first internal bore for installing the nozzle heater. Doing so would be possible to have a reliable way to install the heater.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Farmer, Guillemette et al., Mark and Wolf as applied to claim 11 above, further in view of Li et al. (CN 106313496, English translation provided).
Regarding claim 12, in the combination Farmer discloses the system having a nozzle end. However, Farmer does not explicitly disclose multiple thermocouples in the nozzle. Li discloses that, as illustrated in Fig. 2, the temperature sensors 14 and 8 (i.e. thermocouples) are installed. The temperature sensor 8 is spaced from the melting chamber 20 (i.e. where the first internal bore is located) and the temperature sensor 14 is spaced from the thermoplastic resin 15 (i.e. where the second internal bore is located). Thus, Li discloses that, in the system the at least one thermocouple bore can comprise a nozzle thermocouple bore spaced from the first internal bore and a preheat thermocouple bore that is spaced from the second internal bore, each of the nozzle and preheat thermocouple bores are configured to receive a thermocouple, and wherein the system is configured to provide selectively or automatic feedback control to the respective preheat heater cartridge and/or the nozzle heater cartridge in response to the sensed temperatures to maintain the desired operating temperatures in the liquefied assembly.
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Li to provide multiple thermocouples to the nozzle head. Doing so would be possible to control the reliable operation of the nozzle head assembly.
Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Farmer et al (US 2014/0287139), Guillemette et al. and Mark as applied to claim 1 above, further in view of Li et al. (CN 106313496, English translation provided).
Regarding claims 13-15, Farmer discloses the system having a nozzle end with multiple heaters. However, Farmer does not explicitly disclose a heater jacket member. Li discloses that, as illustrated in Figs. 1-2, the outer wall of the melting cavity 20 (e.g. as shown in Fig. 1, a cylindrical shape related to claim 14) is nested with a tubular heating sleeve 7 (related to claim 14 as well; as shown in Fig. 2, the tubular heating sleeve 7 extending longitudinally substantially an elongate length of the liquefier assembly related to claim 15) (page 6, lines 15-16). Thus, Li discloses that, in the system the liquefier assembly further comprises a heater jacket member positioned in overlying relationship thereon at least a portion of an exterior surface of the liquefier assembly, wherein the heater jacket member is configured, via heat transfer, to heat the areas of the liquefier assembly proximate the heater jacket member to a desired temperature such that the temperatures in the nozzle bore and melt chamber are maintained at a desired operating temperature. The liquefier assembly has a cylindrical shape, and wherein the heater jacket member circumferentially surrounds at least a portion of the exterior surface of the liquefier assembly. The heater jacket member extends longitudinally substantially an elongate length of the liquefier assembly. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Li to provide a heater jacket member to the nozzle head. Doing so would be possible to have an optional way to maintain a desired operating temperature for the nozzle assembly.
Regarding claim 16, the combination does not disclose a thermocouple to measure the temperature in the nozzle head. Li discloses that, as illustrated in Fig. 2, temperature sensor 8 installed on the melting chamber is used to measure the temperature of the middle of the melting chamber 20; according to the melting temperature T0 of different resin substrates, the heating process of the heating jacket 7 is controlled to melt (page 12, lines 20-23). Thus, Li discloses that, in the system the liquefier assembly further comprises at least one thermocouple bore (i.e. the bore for installing thermal sensor 8 as shown in Fig. 2) extending substantially transverse to the longitudinal axis of the melt chamber that is configured for receipt of a thermocouple (e.g. the thermal sensor 8), and wherein the system is configured to provide selectively or automatic feedback control to the heater sleeve member in response to the sensed temperatures to maintain the desired operating temperatures in the liquefier assembly. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Li to provide a thermocouple to measure the temperature in the nozzle head. Doing so would be possible to have a controllable way to operate the nozzle assembly.
Regarding claims 17-19, the combination does not disclose a specific shape of the nozzle as shown. Li discloses that, as illustrated in Fig. 2, in the system the nozzle (i.e. an extrusion head 24, (page 6, line 11)) defines a nozzle conduit that extends longitudinally from a proximal end to a distal end, which defines the nozzle, wherein at least a portion of the exterior surface of the proximal end of the nozzle can be selectively treated to be complementarily received within the nozzle bore of the liquefier assembly such that the nozzle conduit is placed into fluid communication with the distal end of the melt chamber (i.e. the melt chamber 20, (page 6, line 10)), and wherein the nozzle conduit extends substantially coaxial to the longitudinal axis of the melt chamber (related to claim 17). Further, Li discloses that, as illustrated in Fig. 2, in the system the nozzle conduit is inwardly tapered proximate the proximal end of the nozzle conduit to reduce the diameter of the nozzle conduit to a second diameter, wherein the second diameter is less than the diameter of the melt chamber, and wherein diameter of the nozzle conduit tapers inwardly in a convergent zone in which the diameter of the nozzle conduit is reduced from the second diameter to a third diameter as the nozzle assembly approaches the distal end of nozzle (related to claim 18). Furthermore, Li discloses that, as illustrated in Fig. 2, in the system an edge of the nozzle of the nozzle conduit has a chamfered or otherwise rounded cross-sectional shape (related to claim 19). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Li to provide a specific shape of the nozzle. Doing so would be possible to have a suitable way to operate the nozzle assembly.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Farmer et al (US 2014/0287139), Guillemette et al. and Mark as applied to claim 1 above, further in view of Becker (US 2016/0176115).
Regarding claim 21, Farmer discloses the system for printing 3D object on the platform. However, Farmer does not explicitly disclose that a robotic armature to drive the nozzle assembly in six different degrees of freedom. In the same field of endeavor, 3d printing, Becker discloses that, as illustrated in Fig. 1, a typical industrial robot has a working space of for example 3 m around a rotational base and comprises for example four, five, six or even seven degrees of freedom in movement. A robot is controlled by a control unit respectively a robot controller ([0011], lines 4-8). Fig 1 shows an exemplary printing system 10. A three-dimensional object 12 becomes printed by a robot, which comprises a first robot member 16—a rotary base, a second robot member 18, which is pivotable along a movement direction as indicated with an arrow 20, a third robot member 22, which pivotable along a movement direction as indicated with an arrow 24 and a fourth robot member 26, which is pivotable along a movement direction as indicated with an arrow 28 ([0031]). The robot drives comprise typically rectifier for generating a respective electrical signal for the belonging motors ([0033], lines 1-3 from bottom). Thus, Becker discloses that, the system includes a robotic armature having an operative end that is configured to move in at least six different degrees of freedom, wherein the nozzle assembly is connected to the operative end; and a controller in communication with the one or more drive means, wherein the operative end of the robotic armature is movable along x, y, z coordinate planes and rotatable about pitch, row, and yaw axes. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of  Becker to provide a robotic armature making the nozzle assembly move in six degrees of freedom. Doing so would be possible to provide an automatic way to fabricate a 3D printing object. 
Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Farmer et al (US 2014/0287139) in view of Guillemette et al. (US 10,730,232), further in view of Mark (US 10,953,609.
Regarding claims 22-25, Farmer discloses that, as illustrated in Fig. 1, a system for printing a three-dimensional object (i.e. apparatus for manufacturing an object by an extrusion-based additive manufacturing method is shown in Fig. 1. [0042], lines 1-2). The system includes at least one nozzle assembly configured to receive a continuous fiber and a polymer material, wherein the nozzle assembly is configured to at least partially encase the continuous fiber with the polymer material to create a composite material, wherein the nozzle assembly comprises a liquefier assembly operably coupled to the nozzle, wherein the liquefier assembly comprises a melt chamber that extends longitudinally along a longitudinal axis of the melt chamber; a polymer conduit having a polymer inlet and a polymer outlet, wherein the polymer conduit extends along a polymer longitudinal axis that extends downwardly at an acute angle β with respect to the longitudinal axis of the melt chamber, and  a fiber conduit having a fiber inlet and a fiber outlet, wherein a longitudinal axis of the fiber conduit is co-axial to the longitudinal axis of the melt chamber; and a nozzle operably coupled the liquefier assembly and in fluid communication with the distal end of the melt chamber (i.e. the nozzle assembly) having a chamber 2 (i.e. the melt chamber) with an extrusion outlet 3, a pair of motorized fiber (i.e. the continuous fiber) drive rollers 4, a pair of matrix (i.e. the polymer material) feed rollers 30, a chamber heater 5, a fiber heater 6; and a matrix heater 34. An XY drive motor 8 is arranged to cause relative movement in the XY plane between the extrusion head 1 and a heated build plate 7—in this case by moving the extrusion head 1. ([0042], lines 3-9); Referring now to Fig. 3, the drive rollers 4 feed a reinforcement fiber 20 (i.e. the continuous fiber) into the chamber 2 via the fiber feed channel at a velocity V1 m/s. The fiber 20 extends continuously through the chamber from the inlet 13 (i.e. the fiber inlet) to the extrusion outlet 3, so that it is fed into the chamber by the drive rollers at the same time as it is fed out of the chamber via the extrusion outlet. ([0044]); Returning to Fig. 1, a matrix (i.e. the polymer material) feed tube 37 is mounted to the body 10 towards the upper end of the chamber 2 (related to claim 25). The interior of the matrix feed tube 10 provides a cylindrical matrix feed channel within an inlet 31 (i.e. a polymer inlet) at its outer (distal) end and an outlet 32 (i.e. a polymer outlet) in the side of the body 10 at its inner (proximal) end…. The tube 37 carries a matrix heater 34 which melts the matrix fiber 33 in the tube 37 as shown in Fig. 3 to transform it into liquid matrix material 35 (i.e. the polymer material) (the transformation from solid to liquid being indicated in Fig. 3 by the matrix fiber being in solid lines and the liquid matrix being in dotted lines). The liquid matrix material 35 then flows into the chamber 2 through the outlet 32 at a velocity V2 m/s controlled by the rotation rate of the rollers 30. ([0049]); The matrix feed tube 37 is oriented at right angles to the fiber feed tube 15, 16 but may also be oriented so that the matrix is fed downwardly into the chamber an acute angle to the reinforcement fiber if desired. [0050]; The liquid matrix material 35 wets the upper portion of the reinforcement fiber 20 in the fiber feed tube 16 via the lateral holes 17 in the lattice structure, as well as contacting the lower portion 20a of the reinforcement fiber 20 between the outlet 14 (i.e. the fiber outlet) of the fiber feed channel and the extrusion outlet 3. (related to claim 23) ([0055]); The fiber feed rollers 4 and matrix feed rollers 30 are then driven simultaneously to extrude a coated fiber 40 from the extrusion outlet 3 onto the heated build plate 7 (i.e. one print bed), the coated fiber 40 (i.e. the composite material) comprising the reinforcement fiber 20 with a coating 21 of the liquid matrix material. ([0057])).
Farmer discloses that, as illustrated in Fig. 1, the liquid matrix material 35 then flows into the chamber 2 through the outlet 32 at a velocity V2 m/s controlled by the rotation rate of the rollers 30. ([0049], lines 1-3 from bottom). Thus, Farmer discloses that, the polymer outlet is defined in an interior surface (as shown in Fig. 1) of the melt chamber (2).
As illustrated in Figs. 1-2 in the teachings of Farmer, the fiber feed tube has a continuous upper (proximal) portion 15 which passes through the plug 11 into the chamber and is a continuous cylinder with no holes, and a discontinuous lower (distal) portion 16 fully inside the chamber which has a helical lattice structure with openings 17 distributed along its length ([0043], lines 1-6 from bottom). Because the fiber exits the portion 15 and contact with melt polymer, the end portion of the portion 15 will be the fiber outlet defined in a proximal end of the melt chamber.
Farmer does not explicitly disclose the polymer longitudinal axis of the polymer conduit being positioned offset from the longitudinal axis of the melt chamber to provide for a downward cyclonic clockwise motion of the polymer material entering the melt chamber via the polymer outlet about the longitudinal axis of the melt chamber and toward a distal end of the melt chamber. 
In the same field of endeavor, 3D printing, Guillemette discloses that, as illustrated in Figs. 6(a), 6(b) and Fig. 9(b), Fig. 6(a) is a side view of an extruding apparatus (col. 10, line 44). Two parallel plates form a melting chamber. Fig. 6(b) is an internal front view of filament (for example, thermoplastic material) wrapping around a core filament (for example, a fiber material) between parallel plates (col. 10, lines 45-46). Thus, Guillemette discloses that the polymer matrix material axis of the polymer conduit is positioned offset from the longitudinal axis of the melt chamber (formed by two parallel plates) to provide for a downward cyclonic clockwise motion of the polymer material (as shown in Fig. 9(b)) entering the melt chamber about the longitudinal axis of the melt chamber and toward a distal end of the melt chamber.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Farmer to incorporate the teachings of Guillemette to provide that the polymer matrix material axis of the polymer conduit is positioned offset from the longitudinal axis of the melt chamber. Doing so would be possible to force the solid filaments into the head, as recognized by Guillemette (col. 16, lines 29-38).
However, Farmer does not disclose that the polymer outlet is spaced proximally from the distal end of the melt chamber and distally from the fiber outlet. In the same field of endeavor, additive manufacturing, Mark discloses that, as illustrated in Figs. 2D and 2H, the polymer outlet (of filament 1804 in Fig. 2D and of filament 1504 in Fig. 2H) is spaced from the distal end of the melt chamber (as shown) and from the fiber outlet (of a composite filament 1802 in Fig. 2D and of a composite filament 1502 in Fig. 2H). 
	Mark discloses the claimed invention except for the rearrangement of the location of the polymer outlet. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the location of the polymer outlet (i.e. the polymer outlet is spaced proximally from the distal end of the melt chamber and distally from the fiber outlet), since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the polymer outlet for the purpose of imparting an alternative design. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Farmer to incorporate the teachings of Mark to provide that the polymer outlet is spaced proximally from the distal end of the melt chamber and distally from the fiber outlet. Doing so would be possible to form multi-layer composite structures, as recognized by Mark (col. 16, lines 21-37).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Farmer et al (US 2014/0287139), Guillemette et al.  and Mark (US 10,953,609) as applied to claim 22 above, further in view of van Tooren et al. (US 2017/0057167), hereafter van Tooren’s 167.
Regarding claim 30, Farmer discloses the system for printing 3D object on the platform. However, Farer does not explicitly disclose that the print bed can move in six different degrees of freedom. In the same field of endeavor, fiber reinforcement parts 3D printing, Van Tooren’167 discloses that, as illustrated in Fig. 1, the print bed 24 is movable, independently with 6 degrees of freedom, as controlled by the controller 26 ([0019], lines 5-6 from bottom). The print bed 24 can be moved translational, independently, by controller 26 using the arm 28 connected to the receive 30 of the print bed 24. In particular embodiments, the arm 28 can be formed from multiple segments connected together at movable joints (bending, and/or rotating) to allow for translational movement of the print bed 24 with respect to the translation point PT ([0020]). Thus, Van Tooren’167 discloses that, in the system one print bed is configured to move in at least six different degrees of freedom, and further includes one drive means connected to the at least one print bed for movement of the at least one print bed in or more of the six different degrees of freedom; and a controller in communication with the one or more drive means, wherein the at least one print bed is movable along x, y, z coordinate planes and rotatable about pitch, roe, and yaw axes.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of  Van Tooren’167 to provide the print bed moving in six degrees of freedom. Doing so would be possible to provide a flexible way to fabricate a 3D printing object.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Farmer et al (US 2014/0287139), Guillemette et al.  and Mark as applied to claim 22 above, further in view of Li et al. (CN 106313496, English translation provided).
Regarding claim 26, Farmer discloses the system having a nozzle end. However, Farmer does not explicitly identify the melt chamber and the nozzle body. In the same field of endeavor, composite material 3D printing, Li discloses that, as illustrated in Fig. 2, the nozzle bore extends downwardly coaxial to the longitudinal axis of the melt chamber, and wherein the nozzle bore defines an interior surface that is sized and shaped to receive the nozzle (i.e. Referring to Fig. 2, the outer contour of the extrusion head 24 is conical, and it is also suitable for the connection of the bearing 21 and the melting cavity 20. (page 11, lines 7-8)). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Li to provide that the nozzle bore extends downwardly coaxial to the longitudinal axis of the melt chamber, and wherein the nozzle bore defines an interior surface that is sized and shaped to receive the nozzle.  Doing so would be possible to have a reliable way to install the nozzle.
Claim 27 are rejected under 35 U.S.C. 103 as being unpatentable over Farmer et al (US 2014/0287139), Guillemette et al.  and Mark as applied to claim 22 above, further in view of Wolf et al. (US 2016/0236408).
Regarding claim 27, Farmer discloses that, as illustrated in Fig. 2, the pair of heaters 5, 6 (e.g. a nozzle heater cartridge) in the chamber are independently controllable by the controller 35. As the coated fiber is extruded, both heaters 5, 6 are operated to heat the chamber and prevent the matrix material in the chamber from solidifying. However during extrusion the temperature in the chamber is kept below the melting point of the reinforcement fiber 20 so it remains rigid. Thus, Farmer discloses that, in the system the liquefier assembly further comprises a first mounting structure (not shown) extending substantially transverse to the longitudinal axis of the melt chamber and positioned in a bottom of the liquefier assembly proximate to the distal end of the melt chamber and the nozzle bore, and wherein the first internal mounting structure is sized and shaped to operatively receive a nozzle heater cartridge, which is configured, via heat transfer, to heat the areas of the liquefier assembly proximate the nozzle heater cartridge to a desired temperature such that the temperature in the nozzle bore and melt chamber are maintained at a desired operating temperature. However, Farmer does not specifically disclose the shape of the first mounting structure for the heater. In the same field of endeavor, composite material 3D printing, Wolf discloses that, as illustrated in Figs. 17-18, the base 216 can have a heating opening 220 ( e.g. an internal bore) and a thermal sensor opening 222. As illustrated in Fig. 18, both the heating opening 220 and the thermal sensor opening 222 can project or extend through entirety of the base 216 ([0107]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Li to provide that the first internal bore for installing the nozzle heater and the thermocouple bore to install a thermocouple. Doing so would be possible to have a reliable way to install the heater and thermocouple.
Claims 28-29 is rejected under 35 U.S.C. 103 as being unpatentable over Farmer et al (US 2014/0287139), Guillemette et al.  and Mark as applied to claim 22 above, further in view of Li et al. (CN 106313496, English translation provided).
Regarding claim 28, Farmer discloses the system having a nozzle end with multiple heaters. However, Farmer does not explicitly disclose a heater jacket member. Li discloses that, as illustrated in Figs. 1-2, the outer wall of the melting cavity 20 is nested with a tubular heating sleeve 7. Thus, Li discloses that, in the system the liquefier assembly further comprises a heater jacket member positioned in overlying relationship thereon at least a portion of an exterior surface of the liquefier assembly, wherein the heater jacket member is configured, via heat transfer, to heat the areas of the liquefier assembly proximate the heater jacket member to a desired temperature such that the temperatures in the nozzle bore and melt chamber are maintained at a desired operating temperature. The liquefier assembly has a cylindrical shape, and wherein the heater jacket member circumferentially surrounds at least a portion of the exterior surface of the liquefier assembly. The heater jacket member extends longitudinally substantially an elongate length of the liquefier assembly.
Further, Li discloses that, as illustrated in Fig. 2, temperature sensor 8 installed on the melting chamber is used to measure the temperature of the middle of the melting chamber 20; according to the melting temperature T0 of different resin substrates, the heating process of the heating jacket 7 is controlled to melt (page 12, lines 20-23). Thus, Li discloses that, in the system the liquefier assembly further comprises at least one thermocouple bore (i.e. the bore for installing thermal sensor 8 as shown in Fig. 2) extending substantially transverse to the longitudinal axis of the melt chamber that is configured for receipt of a thermocouple (e.g. the thermal sensor 8), and wherein the system is configured to provide selectively or automatic feedback control to the heater sleeve member in response to the sensed temperatures to maintain the desired operating temperatures in the liquefier assembly. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Li to provide a heater jacket member to heat the the areas of the liquefier assembly and a thermocouple to measure the temperature in the nozzle head. Doing so would be possible to have a controllable way to operate the nozzle assembly.
Regarding claim 29, Li discloses that, as illustrated in Fig. 2, in the system the nozzle (i.e. an extrusion head 24, (page 6, line 11)) defines a nozzle conduit that extends longitudinally from a proximal end to a distal end, which defines the nozzle, wherein at least a portion of the exterior surface of the proximal end of the nozzle can be selectively treaded to be complementarily received within the nozzle bore of the liquefier assembly such that the nozzle conduit is placed into fluid communication with the distal end of the melt chamber (i.e. the melt chamber 20, (page 6, line 10)), and wherein the nozzle conduit extends substantially coaxial to the longitudinal axis of the melt chamber. Further, Li discloses that, as illustrated in Fig. 2, in the system the nozzle conduit is inwardly tapered proximate the proximal end of the nozzle conduit to reduce the diameter of the nozzle conduit to a second diameter, wherein the second diameter is less than the diameter of the melt chamber, and wherein diameter of the nozzle conduit tapers inwardly in a convergent zone in which the diameter of the nozzle conduit is reduced from the second diameter to a third diameter as the nozzle assembly approaches the distal end of nozzle. Furthermore, Li discloses that, as illustrated in Fig. 2, in the system an edge of the nozzle of the nozzle conduit has a chamfered or otherwise rounded cross-sectional shape. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Li to provide a specific shape of the nozzle. Doing so would be possible to have a suitable way to operate the nozzle assembly.
Response to Arguments
Applicant's arguments filed 7/14/2021 have been fully considered. 
In response to applicant’s arguments in claims 1 and 22 that there is no common melt chamber discloses on contemplated in the Nielsen-Cole system and the chamber 110 and the priming chamber 115 of the Nielsen-Cole system are physically isolated from each other, it is not persuasive. First, the channel 110 is extended from the inlet of the core material 108 to the exit of 103A (as shown in Fig. 1). As illustrated in Fig. 1A, in some embodiments heating elements 105 (especially 105A) will heat polymer (most core 108 filaments are made from sufficiently stiff material (e.g. thermoplastics, metal) ([0057])) inside the first distribution channel 110. Functionally, the channel 110 should have a capability of holding polymer resin in the chamber 115. Thus, for one of ordinary skilled in the art, the channel 110 should be one portion of the chamber 115. Second, Nielsen-Cole specifically discloses that, in some embodiments, distribution channel 110 extends into priming chamber 115 and exits at or near the opening to second nozzle 103B from the priming chamber 115. This ensures that core 108 filament exits at the geometric center of second nozzle 103B in a coaxial configuration ([0063], lines 1-5). 
However, for further consideration, Guillemette et al. (US 10,730,232) is applied to address the polymer matrix material axis of the polymer conduit is positioned offset from the longitudinal axis of the melt chamber in claims 1 and 22 in this office action. 
Regarding arguments that one skilled in the art would not have been motivated to rely on the teachings of Farmer, Nielsen-Cole to arrive at the claimed invention (such as in claims 1 and 22) and the cited references teaches away the claimed liquefier assembly of the present invention, it is not persuasive. Farmer discloses the method of manufacturing the 3D object in which thermoplastic matrix material is melt in the chamber and coated to the fiber fed into the chamber. Farmer discloses a discontinuous lower (distal) portion 16 fully inside the chamber which has a helical lattice structure with openings 17 distributed along its length. It is clear there is a motivation to introduce the teaching of Nielsen-Cole to improve impregnation of melted matrix material into inter-filament gaps by the helical lattice structure with openings 17. For one of ordinary skilled in the art, it would have been obvious to combine Farmer and Nielsen-Cole to advance the development of the technology in the same area.
Regarding arguments (as amended) in claims 1 and 22 that the polymer outlet is spaced proximately form the distal end of the melt chamber and distally from the fiber outlet, it is persuasive. However, in the same field of endeavor, additive manufacturing, Mark discloses that, as illustrated in Figs. 2D and 2H, the polymer outlet (of filament 1804 in Fig. 2D and of filament 1504 in Fig. 2H) is spaced from the distal end of the melt chamber (as shown) and from the fiber outlet (of a composite filament 1802 in Fig. 2D and of a composite filament 1502 in Fig. 2H). 
	Mark discloses the claimed invention except for the rearrangement of the location of the polymer outlet. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the location of the polymer outlet (i.e. the polymer outlet is spaced proximally from the distal end of the melt chamber and distally from the fiber outlet), since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the polymer outlet for the purpose of imparting an alternative design. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Farmer to incorporate the teachings of Mark to provide that the polymer outlet is spaced proximally from the distal end of the melt chamber and distally from the fiber outlet. Doing so would be possible to form multi-layer composite structures, as recognized by Mark (col. 16, lines 21-37).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742